Name: Commission Regulation (EEC) No 1210/92 of 12 May 1992 amending Regulation (EEC) No 2501/87 fixing the characteristics of each variety of tobacco grown in the Community
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  agricultural structures and production;  farming systems
 Date Published: nan

 13. 5. 92 Official Journal of the European Communities No L 127/5 COMMISSION REGULATION (EEC) No 1210/92 of 12 May 1992 amending Regulation (EEC) No 2501/87 fixing the characteristics of each variety of tobacco grown in die Community produced in excess of the yield laid down for the variety concerned in the Annex to Regulation (EEC) No 2501 /87 must not be covered by the contract and cannot therefore qualify under the support measures laid down by the Community regulations ; Whereas to that end maximum yields should be fixed which take account in respect of each variety of the yield per hectare on a holding producing tobacco of good quality under the best conditions possible, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 860/92 (2), and in particular Article 2 (6) thereof, Whereas the Annex to Commission Regulation (EEC) No 2501 /87 of 24 June 1987 fixing the characteristics of each variety of tobacco grown in the Community (3), as last amended by Regulation (EEC) No 841 /92 (4), gives inter alia the yield for each variety ; Whereas an increase has been observed in the yields for certain varieties since 1987 as a result of progress in production techniques without any corresponding deteri ­ oration in quality ; whereas the yields observed under normal cultivation conditions should accordingly be updated ; Whereas, in accordance with the European cultivation contract as set out in the Annex to Commission Regula ­ tion (EEC) No 1726/70 of 25 August 1970 on the proce ­ dure for granting the premium for leaf tobacco (*), as last amended by Regulation (EEC) No 1 1 97/92 (6), tobacco HAS ADOPTED THIS REGULATION : Article 1 Point 2.4 (Yield) in respect of each variety in the Annex to Regulation (EEC) No 2501 /87 is hereby replaced by the text in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 94, 28. 4. 1970, p. 1 . 0 OJ No L 91 , 7. 4. 1992, p. 1 . (3) OJ No L 237, 20. 8 . 1987, p. 1 . O OJ No L 88, 3. 4. 1992, p. 31 . 0 OJ No' L 191 , 27. 8 . 1970, p. 1 . O OJ No L 124, 9 . 5. 1992, p. 31 . 13. 5. 92No L 127/6 Official Journal of the European Communities ANNEX 1 . Variety No 1 Badischer Geudertheimer, Pereg, Korso : '2.4 Yield : (a) under normal growing conditions, 2 500 to 3 100 kg/ha ; (b) maximum yield 3 300 kg/ha'. 2. Variety No 2 Badischer Burley E and hybrids thereof : '2.4 Yield : (a) under normal growing conditions, 2 200 to 3 100 kg/ha ; (b) maximum yield 3 300 kg/ha'. 3 . Variety No 3 Virgin D and hybrids thereof : '2.4 Yield : (a) under normal growing conditions, 1 600 to 2 400kg/ha ; (b) maximum yield 2 700 kg/ha'. 4. Variety No 4 a) : Paraguay and hybrids thereof : '2.4 Yield : (a) under normal growing conditions, 2 200 to 3 200 kg/ha ; (b) maximum yield 3 500 kg/ha'. 5. Variety No 4 (b) : Dragon vert and its hybrids Philippin, Appelterre, Flobecq, Semois : Philippin '2.4. Yield : (a) under normal growing conditions, 3 500 to 3 900 kg/ha ; (b) maximum yield 4 400 kg/ha'. Appelterre '2.4 Yield : (a) under normal growing conditions, 2 500 to 2 600 kg/ha ; (b) maximum yield 2 800 kg/ha'. Flobecq '2.4 Yield : (a) under normal growing conditions, 2 500 to 2 600 kg/ha ; (b) maximum yield 2 800 kg/ha'. Semois '2.4 Yield : (a) under normal growing conditions, 1 500 to 1 700 kg/ha ; (b) maximum yield 2 000 kg/ha'. 6 . Variety No 5 : Nijkerk ; '2.4 Yield : (a) under normal growing conditions, 900 to 1 300 kg/ha ; (b) maximum yield 1 700 kg/ha'. 7. Variety No 6 : Missionero and hybrids thereof : '2.4 Yield : (a) under normal growing conditions, 1 600 to 2 200 kg/ha ; (b) maximum yield 2 300 kg/ha'. 8 . Variety No 7 : Bright '2.4 Yield : (a) under normal growing conditions, 2 200 to 2 700 kg/ha, in respect of production in accordance with 2.1 .a); (b) under normal growing conditions, 2 200 to 2 400 kg/ha, in respect of production in accordance with 2.1 .b); (c) maximum yield 3 300 kg/ha'. 9 . Variety No 9 : Burley I '2.4 Yield : (a) under normal growing conditions, 2 500 to 3 500 kg/ha, in respect of production in accordance with 2.1 .a); (b) under normal growing conditions, 2 200 to 2 700 kg/ha, in respect of production in accordance with 2.1 .b) ; (c) maximum yield 5 000 kg/ha'. 10 . Variety No 9 : Maryland : '2.4 Yield : (a) under normal growing conditions, 2 500 to 3 000 kg/ha ; (b) maximum yield 3 500 kg/ha'. Official Journal of the European Communities No L 127/713. 5. 92 11 . Variety No 10 : Kentucky : '2.4 Yield : (a) under normal growing conditions, 1 500 to 2 200 kg/ha ; (b) maximum yield 3 500 kg/ha'. 12. Variety No 11 a) : Forcheimer Havanna lie): '2.4 Yield : (a) under normal growing conditions, 2 000 to 2 500 kg/ha ; (b) maximum yield 2 700 kg/ha'. 13. Variety No 11 (b) : Nostrano del Brenta : '2.4 Yield : (a) under normal growing conditions, 1 500 to 1 900 kg/ha ; (b) maximum yield 2 000 kg/ha'. 14. Variety No 11 (e) : Hybrids of Badischer Geudertheimer : '2.4 Yield : (a) under normal growing conditions, 2 500 to 3 500 kg/ha ; (b) maximum yield 3 500 kg/ha'. 15. Variety No 12 (a): Beneventano : '2.4 Yield : (a) under normal growing conditions, 1 000 to 1 600 kg/ha ; (b) maximum yield 2 200 kg/ha'. 16. Variety No 12 (b) : Brasile Selvaggio '2.4 Yield : (a) under normal growing conditions, 1 200 to 1 800 kg/ha ; (b) maximum yield 2 000 kg/ha'. 17. Variety No 13 : Xanthi-Yaka '2.4 Yield : (a) under normal growing conditions, 1 100 to 1 600 kg/ha ; (b) maximum yield 2 200 kg/ha'. 18 . Variety No 14 (b): Perustitza '2.4 Yield : (a) under normal growing conditions, 1 200 to 1 600 kg/ha ; (b) maximum yield 2 200 kg/ha'. 19. Variety No 15 : Erzegovina '2.4 Yield : (a) under normal growing conditions, 1 300 to 1 700 kg/ha ; (b) maximum yield 2 500 kg/ha'. 20. Variety No 16 : Round Tip '2.4 Yield : (a) under normal growing conditions, 1 000 to 1 100 kg/ha ; (b) maximum yield 1 200 kg/ha'. 21 . Variety No 17 : Basmas '2.4 Yield : (a) under normal growing conditions, 1 000 to 1 300 kg/ha ; (b) maximum yield 1 800 kg/ha*. 22. Variety No 18 : Katerini and similar varieties '2.4 Yield : (a) under normal growing conditions, 1 500 to 1 800 kg/ha ; (b) maximum yield 2 500 kg/ha'. 23. Variety No 19 (a) : Kaba-Koulak (classic) ; No 19 (b) : Elassona '2.4 Yield : (a) under normal growing conditions, 1 600 to 1 800 kg/ha ; (b) maximum yield 2 300 kg/ha'. 24. Variety No 20 (a) : Kaba-Koulak non classic, No 20 (b) : Myrodata Smyrnis, Trapezous, Phil I '2.4 Yield : (a) under normal growing conditions, 1 600 to 2 100 kg/ha ; (b) maximum yield 2 500 kg/ha'. 25. Variety No 21 : Myrodata Agrinion '2.4 Yield : (a) under normal growing conditions, 1 600 to 1 800 kg/ha ; (b) maximum yield 2 100 kg/ha'. 26. Variety No 22 : Zichnomyrodata '2.4 Yield : (a) under normal growing conditions, 1 500 to 1 700 kg/ha ; (b) maximum yield 2 100 kg/ha'. No L 127/8 Official Journal of the European Communities 13 . 5. 92 27. Variety No 23 : Tsebelia '2.4 Yield : (a) under normal growing conditions, 1 800 to 2 100 kg/ha ; (b) maximum yield 2 600 kg/ha'. 28 . Variety No 24 : Mavra '2.4 Yield : (a) under normal growing conditions, 1 800 to 2 100 kg/ha ; (b) maximum yield 2 600 kg/ha'. 29 . Variety No 25 : Burley GR '2.4 Yield : (a) under normal growing conditions, 3 200 to 3 500 kg/ha ; (b) maximum yield 4 000 kg/ha*. 30 . Variety No 26 : Virgin GR '2.4 Yield : (a) under normal growing conditions, 2 800 to 3 200 kg/ha ; (b) maximum yield 3 500 kg/ha'. 31 . Variety No 27 : Santafe '2.4 Yield : (a) under normal growing conditions, 1 900 to 2 350 kg/ha ; (b) maximum yield 2 500 kg/ha'. 32. Variety No 28 : Fermented Burley '2.4 Yield : (a) under normal growing conditions, 2 200 to 3 000 kg/ha ; (b) maximum yield 3 800 kg/ha'. 33 . Variety No 29 : Havana ESP '2.4 Yield : (a) under normal growing conditions, 2 200 to 2 400 kg/ha ; (b) maximum yield 2 500 kg/ha'. 34. Variety No 30 : Round Scafati '2.4 Yield : (a) under normal growing conditions, 1 350 to 1 500 kg/ha ; (b) maximum yield 1 600 kg/ha'. 35. Variety No 31 : Virginia ESP '2.4 Yield : (a) under normal growing conditions, 2 200 to 2 600 kg/ha ; (b) maximum yield 3 300 kg/ha'. 36. Variety No 32 : Burley ESP '2.4 Yield : (a) under normal growing conditions, 2 500 to 2 800 kg/ha ; (b) maximum yield 3 500 kg/ha'. 37. Variety No 33 : Virginia PORT '2.4 Yield : (a) under normal growing conditions, 2 000 to 3 200 kg/ha ; (b) maximum yield 3 600 kg/ha*. 38 . Variety No 34 : Burley PORT '2.4 Yield : (a) under normal growing conditions, 2 200 to 3 000 kg/ha ; (b) maximum yield 3 800 kg/ha*.